DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 17th, October, 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a retainer ring having an inner and outer ring with a convex portion and an inner or an outer ring having a convex portion at a polishing pad side must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles S. Stein on May 20th, 2022.

The application has been amended as follows: 
Claim 4. A substrate holding device comprising: 
	a retainer ring configured to hold a peripheral edge of a substrate in a substrate polishing apparatus that polishes the substrate using a polishing pad; 
	a drive ring fixed to the retainer ring to rotate together with the retainer ring; and 
	a ring-type annular member configured, substantially over an entire circumference thereof, to be sandwiched between the drive ring and the retainer ring, 
	wherein a surface of the retainer ring at a polishing pad side is deformed due to the annular member to have a convex portion.
Claim 5, line 5: - - polishing pad side has [[a]] the convex portion following the shape of the annular member. - -
Claim 6, line 2: - - the polishing pad side has [[a]] the convex portion due to a length of the annular member. - - 
Claim 7, lines 5-6: - - the surface of the retainer ring at the polishing pad side has [[a]] the convex portion because the annular member has [[a]] the length that is linger than a sum of a length of the first inserted portion and  - -

Claims 16-18. (cancelled).


Allowable Subject Matter
Claims 2, 4-7, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 2 and 4 contain the limitation that the surface of the retaining ring at a polishing pad side has a convex portion due to deformation from another structural element (the structural elements being the shape of the drive ring for claim 2 and its dependents and the annular member for claim 4 and its dependents). The only teachings in the art of a convex portion have it as a deliberately constructed feature of the retaining ring, not caused by deformation due to another structural element. As the prior art neither teaches nor suggests the presence of an element capable of causing the claimed deformation, claims 2 and 4 are allowed. 
Claims 5-7 and 19-20 depend from claims 2 and 4 and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                         

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723